                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON
 EVELYN QUINN,                                :   Case No. 3:20-cv-00057
                                              :
        Plaintiff,                            :   District Judge Douglas R. Cole
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 WRIGHT STATE UNIVERSITY, et al.,             :
                                              :
        Defendants.                           :
                                              :


       ORDER U.S. MARSHAL TO SERVE DEFENDANTS WITH PROCESS


       The Court previously granted Plaintiff’s application to proceed in forma pauperis.

This case is before the Court for initial review of Plaintiff’s pro se Complaint pursuant to

28 U.S.C. § 1915(e).

       Pursuant to § 1915(e)(2)(B), the Court may dismiss a Complaint upon finding (1)

it advances frivolous or malicious claims; (2) it fails to state a claim upon which relief

may be granted; or (3) it seeks monetary relief from a defendant who is immune from

such relief. See Neitzke v. Williams, 490 U.S. 319, 324 (1989). Having conducted this

initial review, the Court finds that dismissal under § 1915(e) is not warranted at this stage

of the litigation.

       The U.S. Marshal is ORDERED to serve Defendants with process.

       IT IS SO ORDERED.


February 26, 2020                                 s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge
